Citation Nr: 1437249	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-28 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, adjustment disorder with anxiety, and attention deficit hyperactivity disorder (ADHD).
 
2.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected bilateral plantar fasciitis (bilateral foot disability).
 
3.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected bilateral foot disability.
 
4.  Entitlement to service connection for a left leg disability, claimed as secondary to service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from December 1987 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied entitlement to increased ratings for varicose veins of both legs, and entitlement to service connection for a psychiatric disability, a low back disability, a left hip disability, and a left leg disability. 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in July 2010.  

In a September 2011 decision, the Board denied entitlement to increased ratings for varicose veins of both legs, and remanded the four service connection issues for further development and consideration. 


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran experienced a physical or sexual assault during service; a psychiatric disorder was not noted during service or for many years thereafter; and there is no probative evidence otherwise linking a psychiatric disorder to service. 

2.  The Veteran's low back disability was not shown in service or for many years thereafter, and there is no competent evidence linking a low back disability to service or service-connected disability.   

3.  A left leg and left hip disability were not shown in service, and there is no competent evidence suggesting the Veteran has a left leg or left hip disability (other than varicose veins) that is related to service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013), 38 C.F.R. § 3.310 (2006).

3.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013); 38 C.F.R. § 3.310 (2006).

4.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, VCAA notice was provided in an August 2006 letter, to include requesting specific information concerning PTSD due to personal assault.  38 C.F.R. § 3.304(f)(5).  Additionally, notice pertaining to claims for secondary service connection was provided in an October 2011 letter.  The case was readjudicated in December 2012.

Concerning the duty to assist, the record includes service treatment records (STRs), service personnel records, private treatment records, VA treatment records, and hearing testimony.  

The Board notes that VA examinations for the disabilities at issue were not provided.  However, as will be discussed more fully below, there is no credible evidence of a claimed event, injury, or disease during service upon which service connection on a direct basis can be established, and no competent evidence suggesting that the back, hip, or leg conditions are related to a service-connected disability.  Thus, VA examinations are not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R § 3.159(c)(4)(iii); see also McLendon v. Nicholson, 20 Vet. App. 79 2006); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case".  

The Veteran was afforded a hearing before a VLJ in July 2010, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, his symptomatology, and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The Board also notes that actions requested in the prior remands have been undertaken.  The Veteran was provided additional VCAA notice and additional post-service treatment records were obtained.  Additional information concerning whether he sought treatment in service was requested, but the Veteran responded that he did not receive psychiatric treatment during service.  Additionally, in a December 2012 memorandum, the AOJ made a formal finding of the absence of any records which would allow for a meaningful search for military records which could corroborate the Veteran's claimed in-service stressors.  The Agency of Original Jurisdiction (AOJ) listed the efforts taken to obtain such records.  The Veteran was notified of this memorandum in a December 2012 supplemental statement of the case.  The AOJ has substantially complied with the remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis, arthritis, or organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be established for disability which is proximately    due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2006).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric Disability

In addition to the above, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.    38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2013).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide credible supporting evidence that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, the revised provisions do not affect the outcome of this claim. 

The evidence of record reflects that the Veteran has been variously diagnosed with a number of psychiatric disabilities at different times throughout this appeal, including PTSD, depression, adjustment disorder with anxiety, and ADHD.  

The Veteran requests service connection for his psychiatric disability.  The Veteran's STRs are negative for any diagnosed psychiatric disorder, although the Veteran apparently missed an appointment with a psychologist in January 1996.  In a telephone contact with the Veteran in January 2012, he stated that he did not receive mental health treatment during service. 

Additionally, the Veteran asserts that while he was stationed at Clark Air Force Base in the Philippines, he was gang raped by three female impersonators.  He points out that he received an Article 15 for a curfew violation that day.  He claims that because of his embarrassment, he only reported his watch had been stolen.     He maintains he subsequently gained a great deal of weight and was eventually demoted due to changes resulting from this stressor.  The STRs reflect that the Veteran was seen on various occasions for an evaluation of his weight.  He weighed 189 pounds on the enlistment examination in 1987.  In December 1992, he weighed 217 pounds, and he weighed 239 pounds in January 1996. 

Personnel records disclose the Veteran received Nonjudicial Punishment in July 1988.  It was noted that while at Clark Air Force Base in the Philippines, he     failed to obey a lawful general order regarding a curfew and was at the gate at approximately 0020 hours.  Performance reports for the period from December 1987 to October 1994 are of record.  With one exception, which showed he was a satisfactory performer with the potential to be excellent, the remaining evaluations revealed he had performed in an outstanding manner or was an exceptional performer, ready for immediate promotion.  In 1995, he received a Letter of Admonishment and a Letter of Reprimand for disregarding a weight management program.  In November 1995, the Veteran's Commander recommended an administrative demotion for failure to comply with the weight management program.  Later that month, the Veteran responded and requested consideration be given to various crises that had occurred.  He mentioned that his niece, over whom he had legal guardianship, was a victim of statutory rape in February 1995.  He noted his wife had been expecting their first child in July 1995 and this added stress, particularly when she was placed on bed rest.  Finally, the Veteran related his wife had been discharged from service after their child was born, and that placed them under financial hardship.  The Veteran's demotion was approved in December 1995.

An April 2006 private psychological evaluation noted that the Veteran was having problems at work.  He related a past history of suffering a minor head injury as a child, and that school was hard for him.  The diagnoses were ADHD, inattentive type, and adjustment disorder with anxiety.   

VA outpatient treatment records disclosed the Veteran was seen in May 2006.  It was reported he had seen a psychologist who diagnosed attention deficit disorder, and prescribed medication for that.  In August 2006 the Veteran phoned the VA clinic and asked for a PTSD program consult.  The clinician asked that the Veteran be contacted and asked what symptoms he was having as he had not mentioned any such symptoms during the May 2006 visit.  The Veteran responded via telephone that he was not experiencing any symptoms.  He denied nightmares, flashbacks, etc.  He further stated that he was advised by his representative to get an evaluation for PTSD and that he was "just doing as he was told." 

The Veteran was admitted to a VA hospital in January 2007 with suicidal ideation with a plan to crash his car.  He stated this thought had been in his head when he was driving alone for the previous few days, but with no intention to harm himself.  The impression was the Veteran had major depressive disorder, with an outside diagnosis of attention deficit disorder.  Additional records from the hospitalization reflect he had been depressed and had nightmares.  His wife described him crying out in his sleep and arguing with his federal job supervisor.  It was noted he had  lost his job the prior July and that he had legal proceedings pending regarding discrimination.  When discussing his developmental history, the Veteran's wife related that the Veteran was sexually abused by a babysitter when he was young.  The diagnosis was major depressive episode, history of ADHD.  Axis IV stressors were noted to be related to work/finance and childhood sexual trauma.  On January 10, 2007 when being evaluated by a resident, he denied any traumatic episodes in which his life or the life of another has been in danger. 

During a follow up visit on January 19, 2007 the Veteran reported concern with wanting to be evaluated for PTSD related to military trauma and also trauma from his government job from which he was fired.  It was noted that MST was not the focus during his admission as work-related PTSD was and during the current visit, the Veteran did not mention his childhood sexual trauma.  The Veteran related that while on leave in the Philippines he was intoxicated and was bothered/molested by female impersonators.  He stated that he never told anyone in the military. 

In May 2007, a VA clinical nurse specialist diagnosed the Veteran with ADHD, generalized anxiety disorder, and PTSD.  In a July 2007 VA PTSD program consultation note, the Veteran complained of flashbacks regarding being raped in service by two female impersonators.  He stated that nightmares and flashbacks originated after service when he was being harassed by superiors at his job.  He also noted that he attempted suicide at age 9 over a girl.  His mother took him to a psychiatrist when he was a child.  He also underwent psychological counseling for weight loss in 2003.  He weighed 246 pounds, he now weighs 160 pounds.  The diagnosis was delayed onset PTSD.  Axis IV stressors were homelessness and MST.  The Veteran's electronic Virtual VA folder contains numerous subsequent VA individual and group mental health treatment records regarding PTSD due to MST.  

In a statement dated June 2010, M.E. related he had been stationed with the Veteran in the Philippines, and that they had spent a lot of time together.  He stated he noticed the Veteran was not his usual self when he came to work in July 1988.  He added fellow servicemen had spoken to him and mentioned the Veteran had been gang raped by three local nationals the previous night.  He said the Veteran thought he had met three women, and after being taken to the house of one of the locals, was raped by the three of them.  Mr. E. claimed he asked the Veteran if this was true and the Veteran said it was.  He added the Veteran was very embarrassed by this.  He alleged the Veteran had been a very sociable person, but after this incident, he started to show up for work late and withdrew from spending time with his usual crowd.  He also noted the Veteran was getting stressed out and had a hard time dealing with the situation.  

In a letter dated in June 2012, the Veteran's treating VA psychiatrist stated that the Veteran experienced a sexual assault in service and has been treated for consequent PTSD for an extended period of time.  

Upon review of the record, the Board concludes that the assertions of personal assault/MST during service are not credible.  Although Mr. E. has provided a statement in support of the Veteran's claim, the Board notes that Mr. E.'s statement is inconsistent with prior reports of the Veteran that he did not report it to anyone in the military.  Indeed, Mr. E.'s statement suggests that many people knew about it, which is significantly contrary to the Veteran's report.  Moreover, this statement is unsigned and is being rendered 20 years after the alleged event.  Therefore, the Board affords no probative weight to the statement that the Veteran told Mr. E. about an in-service rape.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighing credibility).  

Moreover, the August 2006 request by the Veteran for a consult for PTSD because he was "just following the orders" of his representative even though he had no PTSD symptoms, raises a serious question as to the credibility of the Veteran's contentions with respect to his PTSD claim.  Indeed, it seems that here, the claim for the PTSD came well before any symptoms or diagnosis of the condition was shown.  In addition, the Veteran has provided conflicting information regarding the alleged event.  He reported to treatment providers that he told no one in service about the in-service sexual trauma.  However, he now states that he told a friend, and submitted an unsigned statement from that person, who suggested that multiple people knew and told him.  Moreover, at initial presentation to the hospital in January 2007, the stressors mentioned by the Veteran were work, financial, and childhood sexual abuse.  On follow-up however, the Veteran seemed focused on getting a PTSD evaluation to support his claim for benefits.  In short, the Veteran's contentions concerning his PTSD claim do not appear to be credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan, supra.    

Although multiple VA treating clinicians have diagnosed PTSD secondary to MST, the Board does not find this diagnosis probative in the absence of a credible or confirmed stressor.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value"). 

Absent credible evidence that the Veteran incurred physical and/or sexual assault during service, service connection may not be awarded for PTSD on that basis.  Specifically, the Board finds he has failed to meet an essential criterion for establishing service connection - credible supporting evidence that an in-service stressor occurred.  See Arzio v. Shinseki, 602 F.3d 1343, 1346 (Fed. Cir. 2010) (stating that 3.304(f) makes clear that credible evidence of an in-service stressor is a mandatory or compulsory element in any claim for disability compensation for PTSD).  Discussion of the remaining criteria for service connection for PTSD set forth in the governing regulation is therefore unnecessary, and service connection for PTSD is not warranted. 

With regard to any other acquired psychiatric disorder, including depression, adjustment disorder with anxiety, and ADHD, the Board finds that service connection is also not warranted for these disabilities.  The competent evidence does not reflect that the Veteran was diagnosed with or treated for any mental disorders during service or for many years thereafter, and there is no competent evidence suggesting he has a current psychiatric disability that is related to service on a basis other than his alleged stressors.  

To the extent that Veteran believes that he has a psychiatric disorder that is related to service, the etiology of psychiatric disorders is not a matter capable of lay observation, and require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as   to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's opinion concerning the diagnosis or etiology of a claimed psychiatric disorder is not a competent medical opinion.  

For all the foregoing reasons, the Board concludes that the preponderance of the probative evidence is against the claim for service connection for a psychiatric disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Low Back, Left Hip, and Left Leg Disabilities

The Veteran seeks service connection for low back, left hip, and left leg disabilities, which he asserts are secondary to his service-connected bilateral foot disability.  He also claims that the left hip and leg disabilities are related to his low back disability.  At his hearing, he testified these conditions became manifest years after service.  He has not advanced another theory of entitlement to service connection, nor has one been reasonably raised by the record.  

The Board notes that the STRs reveal no treatment for any low back, hip, or left leg disorder (other than the already service-connected varicose veins).  The musculo-skeletal system and the lower extremities were evaluated as normal on a periodic examination in November 1994. 

When seen in a VA outpatient treatment clinic in March 1999, the Veteran reported he had no back problems.  There was no involvement of the lower extremities.  He denied a history of sciatica and radiculopathy.  When he was seen in a VA outpatient treatment clinic in October 1999, the Veteran complained of low thoracic mid-back pain.  The assessment was left low thoracic back pain, muscular and possibly discogenic.  He denied any history of a back injury. 

VA examination of the feet in 2006 revealed that the Veteran had a normal gait. In May 2006, the Veteran described having pain in the left low back/buttock area for the previous two years.  The pain reportedly radiated to the lower leg.  He again described low back pain of two years duration in October 2006.  He stated the pain originated in the left buttock and radiated to the great toe.  In a March 2007 VA emergency room note, the Veteran complained of left sciatic pain.  The pain extended from the left buttock to the foot.  In an August 2008 VA treatment note, the Veteran complained of left lower leg pain and an absent left ankle reflex.        He also noted that he had sciatic pain for over 10 years which has continued to worsen.  Magnetic resonance imaging (MRI) noted a left L5-S1 herniated disc.  Subsequent VA treatment records note treatment for low back pain with sciatica.  

VA treatment records reveal no diagnosis of any specific left hip or leg disorder other than varicose veins or sciatica.  The Veteran testified he was unsure as to whether he has ever been diagnosed or treated for a left hip condition.  He testified that he was treated for sciatica.  He also testified that he has limitation of motion of the left leg.  The Veteran testified that no physician has indicated that his low back, left hip and left leg complaints are related to his bilateral foot condition.  

In this case, there is no competent evidence that the Veteran's current low back disability and/or sciatica are related to service or a service-connected disability.  Indeed, there is no medical evidence even suggesting such a relationship.  Moreover, there is no diagnosed left hip disability or left leg disability (other than varicose veins).  
To the extent that the Veteran himself believes that his current back disability and sciatica are related to a service-connected disability or that he otherwise has a diagnosed left hip and left leg disabilities that are related to a service connected condition, the Board notes that such matters are not capable of lay observation and require medical expertise to determine.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion as to the etiology of his back disability and sciatica and the diagnosis of any left leg or hip disabilities, is not competent medical evidence.  

Moreover, as service connection for a low back disability is denied, there is no basis upon which the Veteran's left hip/leg sciatica can be established as secondary to the low back.  

Therefore, the Board concludes that the preponderance of the evidence is against the low back, left hip, and left leg claims; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, depression, adjustment disorder with anxiety, and ADHD is denied. 

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a left hip disability is denied. 

Entitlement to service connection for a left leg disability is denied. 


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


